In an action to recover damages *450for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Glover, J.), dated February 22, 2002, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
On June 2, 1998, while carrying a box of bathing suits up a stairway at the defendants’ premises, the plaintiff attempted to step onto the third step from the bottom of the stairway, lost her balance, and fell. She suffered injuries including a sprained ankle. The plaintiffs bill of particulars alleges that the carpet covering the stairway in question was “lumpy * * * loose [and] shredded.”
In support of their motion for summary judgment, the defendants demonstrated a prima facie right to judgment as a matter of law based on admissions and two photographs upon which the plaintiff had indicated the location of the accident. This evidence supported the conclusion that the plaintiffs accident was due to her own misstep, and that there was nothing wrong with the third step from the bottom.
In an affidavit in opposition to the defendants’ motion for summary judgment, the plaintiff failed to demonstrate any issue of fact as to whether “buckling,” “shredding,” or any other defect for that matter, was present on the third step from the bottom and caused or contributed to the accident. Accordingly, summary judgment was properly granted to the defendants. Prudenti, P.J., Ritter, Luciano and H. Miller, JJ., concur.